DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This office action is in response to applicant’s amendment dated 12/01/2021.
	Claims 1-20 are pending and examined.

Response to Arguments
Applicant’s arguments filed on 12/01/2021 have been fully considered.
Per claims 1 and 15, applicant’s arguments are moot in light of new grounds of rejection with a new reference applied.
Per claim 10, applicant argued that Dimpsey does not teach “wherein execution of the hook function at the entry of corresponding utility function determines a value of a variable at the entry and execution of the hook function at the exit of the corresponding utility function determines a value of the variable at the exit”. The examiner respectfully disagrees. Dimpsey (paragraphs 0083][0127]) discloses inserting entry/exit hooks into a method to monitor a given metric, the metrics are then measured using the inserted entry/exit hooks in order to identify characteristics of the execution of the program; program execution characteristics include local variables. Therefore, it would have been obvious that the inserted entry/exit hooks in a method would monitor and collect metrics including values of local variables; in order to verify if the function executes properly.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dimpsey et al. (US PGPUB 2007/0006168) hereinafter Dimpsey, in view of Wisniewski (US PGPUB 2013/0117730), and in view of Chau et al. (US PGPUB 2015/0347263) hereinafter Chau.

Per claim 1, Dimpsey discloses a computer implemented method “comprising: detecting, by a code coverage system, a presence of a utility function in target source code; adding, by the code coverage system, a hook function to the utility function, wherein execution of the hook function causes a property of the utility function to be determined; and recording, by the code coverage system,  that the utility function has been executed” (claim 1; paragraph [0071]; identifying a hot spot method and a caller method in program code, each method is function that performs certain utility; instrumenting a method by inserting one or more hook functions, a hook function can be inserted statically into source code; measuring and storing at least one execution characteristic metric (trace data) using the inserted hook functions; the trace data is stored in a buffer memory).
Dimpsey does not explicitly teach “determining, by the code coverage system, a location of a given bit within a bit array in a memory associated with the utility function using the determined property; and recording, by the code coverage system,  that the utility function has been executed in the given bit”. However, Wisniewski suggests the above (Fig. 3; paragraphs [0019][0031][0032][0040][0041][0045]; a code coverage system utilizes system hooks to collect execution information, and using instruction tables to record instruction execution information; an 
While Dimpsey discloses a method of instrumenting program code (utility functions) on a computer system, Dimpsey does not explicitly state the computer system is a system on a chip. However, Chau discloses a method of instrumenting program code (utility functions) on a computer system, wherein the computer system is a system on a chip (claim 1; paragraph [0024]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dimpsey, Wisniewski and Chau to instrument (insert hooks) on program code (utility functions) on a computer system, wherein the computer system is a system on a chip, because a system on a chip integrates various components into a single package, thus reducing the cost of the system.

Per claim 2, Dimpsey further suggests “wherein the utility function is detected when the 
utility function meets a utility function threshold” (claim 1; paragraph [0092]; detecting a hot spot function to instrument; a “hot spot” function is a portion of code that is either executed a many times compared to other portions of the code, or a portion of code that consumes a large amount of processing cycles compared to other portions of code; i.e. a hot spot function is “hot” when it exceeds a threshold).

Per claim 3, Dimpsey further suggests “wherein the adding of the hook function to the target source code is performed automatically” (claim 1; automatically detecting and instrumenting (adding hooks) to hot spot functions).

Per claim 5, Dimpsey further suggests “wherein the property of the utility function comprises a location of the utility function within the target source code” (paragraph [0099]; inserting a hook into program code includes maintaining a table that represents the address of the function being modified).

Per claim 6, Dimpsey further suggests “wherein the property of the utility function comprises an execution status of the utility function” (claim 1; measuring and storing at least one execution characteristic metric of the instrumented function).

Per claim 7, Dimpsey further suggests “wherein the property of the utility function comprises function information of the utility function” (claim 1; measuring and storing at least one execution characteristic metric of the instrumented function).

Per claim 8, Dimpsey further suggests “wherein a size of the bit array is dependent on a 
number of the utility functions supported by the code coverage system” (claim 1; measuring and storing at least one execution characteristic metric (trace data) of the instrumented function; paragraph [0071]; the trace data is stored in a buffer memory; it would have been obvious that the size of buffer is dependent on the number of functions to be instrumented and traced; the more functions are instrumented and traced, the bigger the buffer needs to be, in order store the collected trace data).

Per claim 9, Dimpsey further suggests “extracting, by the code coverage system, at least one recorded property from the bit array in the memory;  and generating, by the code coverage system, a code coverage report based on an analysis of the at least one recorded property in the bit array” (claim 1; measuring and storing at least one execution characteristic metric (trace data) of the instrumented function; paragraphs [0067][0071][0072][0061][0122]; the trace data is posted processed, and a report is generated; the trace data includes function executed, number of time executed and is used for performance analysis). Wisniewski also suggests the above (paragraph 0045]).

Claims 15-20 are rejected under similar rationales as claims 1 and 5-9.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dimpsey, and in view of Chau.

Per claim 10, Dimpsey discloses a computer implemented method “comprising: adding, by a code coverage system, a hook function at an entry and exit of each utility function of target source code that is compiled with an instrumentation option; wherein execution of the hook function at the entry of corresponding utility function determines a value of a variable at the entry and execution of the hook function at the exit of the corresponding utility function determines a value of the variable at the exit; and recording, by the code coverage system, the values of the variable in a bit array in a memory” (claim 1; paragraphs [0071][0065][0050]; identifying a hot spot method and a caller method in program code, each method is function that performs certain utility; instrumenting a method by inserting one or more hook functions; a hook function can be inserted statically into source code; hook functions are inserted into the entry point and exit point of a function; Java program codes are compiled for execution on a Java virtual machine, the hook functions provide instrumentation option; measuring and storing at least one execution characteristic metric (trace data) using the inserted hook functions; the trace data is stored in a buffer memory; paragraphs 0083][0127];  inserting entry/exit hooks into a method to monitor a given metric, the metrics are then measured using the inserted entry/exit hooks in order to identify characteristics of the execution of the program; program execution characteristics include local variables; it would have been obvious that the inserted entry/exit hooks in a method would monitor and collect metrics including values of local variables; in order to verify if the function executes properly).
While Dimpsey discloses a method of instrumenting program code (utility functions) on a computer system, Dimpsey does not explicitly state the computer system is a system on a chip. However, Chau discloses a method of instrumenting program code (utility functions) on a computer system, wherein the computer system is a system on a chip (claim 1; paragraph [0024]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dimpsey and Chau to instrument (insert hooks) on program code (utility functions) on a computer system, wherein the computer system is a system on a chip, because a system on a chip integrates various components into a single package, thus reducing the cost of the system.

Per claim 11, Dimpsey further suggests “wherein the adding of the hook function to the target source code is performed automatically, wherein the hook function is used to find coverage data” 

Per claim 12, Dimpsey further suggests “executing, by the code coverage system, a hook function definition based on coverage computational logic included in the hook function; and recording, by the code coverage system, the at least one property at the entry and exit of the instrumented function based on the execution of the hook function definition” (claim 1; instrumenting a method by inserting one or more hook functions; measuring and storing at least one execution characteristic metric (trace data) using the inserted hook functions (a hook function contains code to collect execution characteristic metric); paragraphs [0061][0122]; hook functions are inserted into the entry point and exit point of a function; a hook function is executed to collect trace data, the collected trace data includes number of time a function executed).

Per claim 13, Dimpsey further suggests “wherein a size of the bit array is dependent on a 
number of the utility functions supported by the code coverage system” (claim 1; measuring and storing at least one execution characteristic metric (trace data) of the instrumented function; paragraph [0071]; the trace data is stored in a buffer memory; it would have been obvious that the size of buffer is dependent on the number of functions to be instrumented and traced; the more functions are instrumented and traced, the bigger the buffer needs to be, in order store the collected trace data).

Per claim 14, Dimpsey further suggests “extracting, by the code coverage system, at least one recorded property from the bit array in the memory;  and generating, by the code coverage system, a code coverage report based on an analysis of the at least one recorded property in the bit array” (claim 1; measuring and storing at least one execution characteristic metric (trace data) of the .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dimpsey, in view of Wisniewski, in view of Chau, and in view of Ionescu et al. (US PGPUB 2015/0248343) hereinafter Ionescu.

Per claim 4, Dimpsey does not explicitly teach “wherein prior to the adding, the method includes enabling a user to select the detected utility function and the adding of the hook function to the utility function occurs upon the user manually selecting the detected utility function”. However, Ionescu suggests the above (claims 1-2; using a source code editor, a user can manually select a specific line of code as an instrumentation location, then an instrumentation code object is added to the instrumentation location). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dimpsey, Wisniewski, Chau and Ionescu to allow a user to manually select a specific location of a function in program code to insert a hook function, this gives the user the flexibility to collect trace information at any point in program execution.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HANG PAN/Primary Examiner, Art Unit 2193